Exhibit 10.28


 
Description of Denny's 2009 Corporate Incentive Program


On December 23, 2008, the Compensation and Incentives Committee of the Board of
Directors of Denny's Corporation (the "Company" or “Denny’s”) approved and
adopted the Denny's 2009 Corporate Incentive Program (the "2009 Incentive
Program"), an incentive compensation arrangement for certain Denny's employees,
including the executive officers of the Company. Under the 2009 Incentive
Program, which is offered pursuant to the Denny's Corporation 2008 Omnibus
Incentive Plan (the "Denny's 2008 Omnibus Plan"), a participant is eligible to
earn a target bonus award ("Target Award") equal to a percentage of his or her
base salary, depending on the group classification assigned to such participant.
For Company executive officers, the Target Awards range from 75% to 100% of base
salary.


Target Awards are earned by participants based on the achievement of certain
pre-established annual performance goals for two (2) performance categories: (i)
system-wide sales; and (ii) adjusted income before taxes. The amount of actual
bonus earned may range from 25% to 50% of the Target Award, if certain threshold
goals are met, to 100% of the Target Award, if all targeted goals are met, to
150% of the Target Award, if targeted goals are exceeded. Additionally,
employees’ individual annual performance ratings impact the amounts of bonus
that may be earned under the program resulting in a total possible bonus range
from 0% to 187.5% of a participant’s Target Award. In addition to the
performance goals described above, with respect to the Company’s executive
officers, a pre-established threshold performance goal for 2009 Adjusted EBITDA
must also be achieved before such officers would be eligible for an award
pursuant to the terms of the 2009 CIP.

